[Cite as Anthony v. Cleveland State Univ., 2012-Ohio-3244.]




                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




DAVID H. ANTHONY

       Plaintiff

       v.

CLEVELAND STATE UNIVERSITY

       Defendant

        Case No. 2012-01741-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}    Plaintiff, David Anthony, filed a complaint against defendant, Cleveland
State University (CSU), alleging he suffered personal injury when he slipped and fell on
a wet floor at the Music Building on defendant’s premises. Plaintiff related he “[s]lipped
& fell in hallway when exiting music program.” According to plaintiff, he immediately
experienced excruciating pain and was disoriented. He further recalled that his wife
asked someone to clean up the water that had been spilled on the floor. A security
officer subsequently arrived on the scene and plaintiff was transported via ambulance to
the hospital.
        {¶2}    Plaintiff indicated he suffered injury to his left hamstring and filed this
complaint seeking damages in the amount of $1,910.00 for medical co-pays,
deductibles, and lost wages both as a basketball referee and for duties he was
responsible for at Chambers Funeral Home. Plaintiff acknowledged he carries medical
insurance but related he was responsible for emergency room and office visit co-pays.
The filing fee was paid.
Case No. 2006-03532-AD                     -2-                MEMORANDUM DECISION



       {¶3}    Plaintiff submitted various medical records documenting his injury and
rehabilitation efforts, as well as photographs of the bruising he sustained after the fall.
       {¶4}    Defendant denied liability in this matter based on the contention that
plaintiff failed to offer sufficient evidence to establish his slip and fall injury was
proximately caused by willful, wanton, or reckless conduct on the part of CSU
personnel.    Defendant explained that the concert plaintiff attended was held in the
Drinko Recital Hall in defendant’s Music Building and that the concert was free and
open to the public. Defendant suggested plaintiff’s status as an attendee of the concert
classifies him as a “licensee for premises liability analyses.” Thus defendant owed
plaintiff no duty other than to “refrain from willful, wanton, or reckless conduct which is
likely to injure him.”
       {¶5}    Even assuming plaintiff qualified as an invitee, defendant’s duty to plaintiff
required CSU to keep the premises in a reasonably safe condition for normal use and to
notify plaintiff of any hidden defects of which defendant had knowledge. Defendant
contended “plaintiff has failed to show that the University had knowledge of the water”
prior to plaintiff’s fall. Defendant submitted ample evidence to show that its employees
regularly make rounds of the building and that the hallway was clean and well-lit.
Defendant denies having any notice of water being on the floor prior to plaintiff’s
incident. In addition, defendant notes that, based on a statement submitted by plaintiff’s
wife, the presence of the water on the floor was an open and obvious condition. Finally,
defendant surmised that the amount of water was minimal in that another attendee was
able to wipe up the spill without the assistance of defendant’s janitorial staff. Defendant
essentially asserted plaintiff failed to prove his injury was the result of defendant
breaching any duty of care owed to him.
      {¶6}    Plaintiff filed a response stating that he never saw the water before he fell
but that he estimated the amount to be “at least a cup (8 ounces) of water on the floor.”
Plaintiff also noted that photographs submitted by defendant point out that the presence
of water could be difficult to detect due to the level of lighting shown, and that vending
machines are in the area as well.
      {¶7}    The trier of fact is required to determine from the evidence presented
whether plaintiff qualifies as a licensee or an invitee.     “The distinction between an
invitee and a licensee is dependent on whether the guest enters the land for personal
benefit or for the benefit of the owner. A guest who enters an owner's premises, with
permission or acquiescence, for personal benefit, is a licensee. Light v. Ohio University
(1986), 28 Ohio St. 3d 66, 68, 502 N.E.2d 611.          A guest who enters an owner's
premises, with permission, for some purpose that is beneficial to the owner, is an
invitee. Id. An owner has a duty to exercise ordinary care to protect an invitee. Id. In
contrast, an owner merely owes a licensee a duty to refrain from wantonly or willfully
causing injury. Id.” Heffern v. Univ. of Cincinnati Hosp. (2001), 142 Ohio App. 3d 44,
52.
      {¶8}    Upon review, the trier of fact finds that plaintiff is a licensee and that CSU
owed him the duty to refrain from willful or wanton misconduct. There is no evidence
that CSU acted in such way or that plaintiff’s injury was the result of willful or wanton
misconduct.
      {¶9}    Even if plaintiff were classified as a business invitee, defendant would
have the duty only to exercise reasonable care in making the premises safe for his
intended use. “As the owner of the premises, [CSU] owes no duty to protect invitees
from all conceivable dangers that they might face while on the premises; its duty arises
only when it knows or should know that its invitee is endangered by an unreasonable
risk of harm. Cornell v. Aquamarine Lodge (1983), 12 Ohio App. 3d 148, 12 OBR 471,
467 N.E. 2d 896.” Thompson v. Kent State University (1987), 36 Ohio Misc. 2d 16, 16-
Case No. 2006-03532-AD                   -4-                MEMORANDUM DECISION



17.
      {¶10} Plaintiff failed to show that defendant was responsible for the water being
present on the floor, that defendant had prior notice of the water and failed to remove it,
or that the water had been present on the floor for such time that defendant could be
charged with a want of ordinary care.      See Dodson v. Ohio State Univ. Med. Ctr.
(2002), 121 Ohio Misc. 2d 87, 90-91. For the foregoing reasons, the trier of fact finds
that CSU did not breach any duty of care owed to plaintiff, and accordingly, plaintiff’s
claim is denied.
                                             Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




DAVID H. ANTHONY

      Plaintiff

      v.

CLEVELAND STATE UNIVERSITY

      Defendant

      Case No. 2012-01741-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk

Entry cc:
Case No. 2006-03532-AD          -6-             MEMORANDUM DECISION



David H. Anthony                      Sonali B. Wilson, General Counsel
28556 Stonegate Circle                Cleveland State University
Westlake, Ohio 44145                  2121 Euclid Avenue
                                      Administration Center, Suite 327
                                      Cleveland, Ohio 44115-2214
011
Filed 6/5/12
sent to S.C. Reporter 7/18/12